Citation Nr: 1522870	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to hypertension.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for a skin disorder of the head to include post-operative lipoma residuals and lumps in the scalp and on the back of the neck claimed as the result of herbicide exposure.  

5.  Entitlement to service connection for an arthritic disorder to include multiple joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1971 to April 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, denied service connection for "removal of lumps from scalp, back, and neck."  In June 2009, the Veteran submitted a notice of disagreement (NOD).  

In December 2009, the RO, in pertinent part, denied service connection for hypertension.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 2009.  The Veteran did not submit a NOD with the decision.  

In August 2011, the RO, in pertinent part, denied service connection for hypertension and arthritis.  In January 2012, the RO denied service connection for bilateral hearing loss.  In January 2012, the Veteran submitted a NOD with the denial of service connection for hypertension and arthritis.  In March 2012, the Veteran submitted a NOD with the denial of service connection for bilateral hearing loss.  In July 2013, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for hypertension, bilateral hearing loss, lumps removed from the scalp and the back of the neck claimed as the result of herbicide exposure, and bilateral hearing loss.  In August 2013, the Veteran submitted an Appeal to the Board (VA Form 9).  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of entitlement to service connection for hypertension and service connection for right ear hearing loss, a skin disorder of the head, and an arthritic disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The claim for service connection for hypertension was last denied in a December 2009 rating decision. 

2.  The evidence received since the December 2009 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The report of the Veteran's February 1971 physical examination for service entrance indicates that the Veteran exhibited left ear hearing loss which meets the criteria set forth in 38 C.F.R. § 3.385.  

4.  The Veteran's preexisting left ear hearing loss increased in severity during active service.  

5.  The Veteran has been diagnosed with left ear sensorineural hearing loss on post-service audiological evaluation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. §§ 5103 , 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 , 20.1104 (2012).

2.  The criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.326(a), 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board reopens the claim for hypertension and grants service connection for left ear sensorineural hearing loss.  This represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  New and Material Evidence

The Veteran seeks service connection for hypertension.  A claim for hypertension was previously considered and denied in a December 2009 rating decision.  The RO denied the claim as there was no evidence of hypertension in service, no diagnosis within one year after service and no evidence of a nexus.  The Veteran did not timely appeal the rating decision.  In September 2010, the Veteran filed a claim to reopen service connection for hypertension and requested the RO obtain updated VA treatment records.  Within the one year appeal period, a VA mental health examination was obtained; however, this examination is not pertinent or relevant to the claim for hypertension.  While VA outpatient treatment records were not uploaded until December 2011, to the extent these records are constructively in possession under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the records within the period from December 2009 and December 2010 also fail to reflect findings pertinent to the claim for hypertension.  Accordingly, as there was no new and material evidence submitted within one year of the rating decision the December 2009 rating decision became final.  38 C.F.R. § 3.156(b); 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105; see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In this regard, although the RO considered the claim on the merits, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett, 83 F.3d at 1383. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118 . 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 2009 rating decision that denied service connection for hypertension, the evidence of record consisted of service treatment records, VA outpatient treatment records, and lay statements.

Subsequent to the December 2009 rating decision, additional VA outpatient treatment records, private treatment records and lay statements were associated with the claims file. 

The evidence submitted subsequent to the December 2009 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material. The claim was denied by the AOJ in December 2009 as there was no evidence of diagnosis during service or within one year or service and no evidence of nexus.  The evidence received subsequent to the December 2009 rating decision includes the Veteran's August 2013 Substantive Appeal that argues that his blood pressure was only taken once at discharge, he had hypertension for many years.  In another Substantive Appeal, also dated in August 2013, the Veteran alleges the hypertension was caused by herbicides.  An August 2014 statement of the Veteran's representative argues the hypertension is secondary to the service-connected diabetes mellitus.   

To the extent that the Veteran has raised a new theory of entitlement, it is noted that irrespective of whether it was considered expressly by the RO at the time of the prior denial of service connection, this contention does not raise a new claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit or the same disability, they constitute the same claim').  Nevertheless, the Board recognizes that, while asserting a new theory of entitlement does not automatically require VA to reopen a previously denied claim, it is possible that the Veteran's lay contentions and the additional evidence received concerning the alternate theory may constitute new and material evidence under the facts and circumstances of a particular case.  The Board finds this to be the case here.  The claim was previously denied, in part, as there was no evidence of a diagnosis during service.  The new theory of secondary service connection would require, instead of something in service, evidence of a service-connected disability.  Here, the Veteran is service-connected for diabetes mellitus.  As noted, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Although the Veteran has not presented evidence suggesting a connection between the diabetes and hypertension, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly the presence a service-connected disability.  38 C.F.R. § 3.310 (outlining requirements for secondary service connection); See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Presumed credible, the additional evidence received since the December 2009 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for hypertension is reopened. 

III.  Service Connection for Left Ear Hearing Loss

The Veteran asserts that service connection for hearing loss is warranted as his preexisting hearing loss was aggravated by his combat-related and other in-service noise exposure.  He states that he was exposed to enemy mortar fire while serving in the Republic of Vietnam.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, in order to establish the service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's February 1971 physical examination for service entrance indicates that the Veteran exhibited on audiological evaluation pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
5
-
50

These audiometric findings constitute left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given this fact, the Veteran is not entitled to the presumption of soundness as to left ear hearing loss.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  Therefore, it is necessary to determine whether that disability was aggravated, i.e., increased in severity beyond its natural progression during active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

At his April 1972 physical examination for service separation, the Veteran exhibited on audiological evaluation pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
0
40
40

The Veteran's auditory acuity at 3000 Hertz went from no reading at the physical examination for service entrance to 40 decibels.  Such a change may be reasonably construed as an increase in severity of the Veteran's left ear auditory acuity.  

A March 2011 VA audiological evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
55
105
105

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  The Veteran was diagnosed with left ear sensorineural hearing loss.  The examining audiologist opined that "[t]here was no significant decrease in hearing thresholds bilaterally when comparing his separation hearing test results to his enlistment hearing test results."  In an October 2011 addendum to the March 2011 VA audiological evaluation, the VA audiologist clarified that: "[a]fter reviewing this Veteran's C-file, it was found that he had normal to moderate hearing in the left ear when he enlisted into the military;" "[w]hen he separated from the military, he had normal to mild hearing loss in the left ear;" "[t]here was no significant decrease in hearing thresholds bilaterally when comparing his separation hearing test results to his enlistment hearing test results;" and "[b]ased on the C-file evidence, it is my opinion that his pre-service bilateral hearing loss was not aggravated beyond its normal progression by his military noise exposure history."  

The Board observes that the March 2011 VA auditory evaluation and the October 2011 addendum thereto are unclear and internally inconsistent.  The examiner finds both that there was "no significant decrease in hearing thresholds" and the preexisting disability "was not aggravated beyond its normal progression."  The VA audiologist's use of the phrase "no significant decrease" renders her findings as to the specific in-service progression of the Veteran's left ear hearing loss unclear and ambiguous.  The Board concludes that the opinion clearly does not constitute clear and unmistakable evidence (obvious or manifest) that the increase in severity of the Veteran's preexisting left ear hearing loss was due to the natural progress of the disability.  

The Veteran's preexisting left ear hearing loss has been shown to have increased in severity during his period of active service.  In the absence of clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability, the Board concludes that he is entitled to the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran asserts that he was exposed to significant in-service combat-related noise including enemy mortar fire.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear sensorineural hearing loss is granted.  


REMAND

Hypertension

The Veteran has not been provided with a VA examination to determine the nature and etiology of the hypertension.  On remand, an examination should be provided to determine the relationship, if any, between the hypertension and service or a service-connected disability.  

Right Ear hearing Loss

The report of the Veteran's February 1971 physical examination for service entrance indicates that the Veteran exhibited on audiological evaluation pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
-
25

While showing abnormal hearing acuity at 4000 Hertz, the audiometric findings do not constitute right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385; See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.)  

The Veteran was afforded a March 2011 VA audiological evaluation.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  In October 2011, the RO requested for an addendum to the evaluation.  It specifically asked for an opinion as to the following question: "[w]as the Veteran's bilateral hearing loss, which clearly and unmistakably existed prior to service, aggravated beyond its natural progression by bilateral hearing loss during service?"  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the RO's erroneous query to the examiner, the Board finds that further VA audiological evaluation is required.  

Skin Disorder

The Veteran asserts that service connection for a recurrent skin disorder of the head is warranted as the claimed disorder arose as the result of his presumed herbicide exposure while in the Republic of Vietnam.  

In his March 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had lumps removed from his scalp and the back of his neck in 1980 at the Willis-Knighton North Medical Center.  In an April 2009 written statement, the Veteran advanced that he had a skin disorder "that I am being treated for and several lipomas or skin lumps" had been removed.  In September 2013, the Veteran forwarded clinical documentation from the Willis-Knighton Medical Center dated in February 2003 reflecting that he underwent surgical excision of a mass from his scalp.  Complete clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Arthritic Disorder

The Veteran contends that service connection for arthritis is warranted as he experienced joint pain during active service.  In his August 2013 Appeal to the Board (VA Form 9), the Veteran stated that he currently has arthritis.  

VA clinical documentation dated in July 2013, October 2013, and April 2014 reflects that the Veteran was prescribed medication for "arthritis/pain."  Clinical documentation of the Veteran's arthritis diagnosis and the joints affected by the disorder is not of record.  VA clinical documentation dated after May 2014 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of both his claimed recurrent skin disorder of the head and his arthritic disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Willis-Knighton North Medical Center, the Willis-Knighton Medical Center, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hypertension had its onset during active service; or otherwise originated during active service, including presumed exposure to herbicides.

b)  whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hypertension was caused or aggravated by any service connected disability.  The Veteran is currently in receipt of service connection for diabetes mellitus, posttraumatic stress disorder, diabetic peripheral neuropathy of the upper and lower extremities and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of his right ear hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right ear hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure including his combat experiences in the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


